DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed July 6, 2021 is acknowledged.  Claims 1-13 and 15 are pending in the application.  Claim 14 has been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.

Claim Objections
Claim 14 is objected to because of the following informalities:  
The amendments submitted July 6, 2021 are not reflective of the previous version of claims of December 1, 2021 (see Final Rejection of March 4, 2021) which is considered as the immediate prior version of the claims.  In the current claim set of July 6, 2021, text appears in claim 14 with the status identifier of “previously presented”.  However, in the claim set of December 1, 2020, claim 14 is cancelled.
Applicant is reminded that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.” See MPEP 714.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 8-13 and 15 are directed to a rapeseed protein isolate obtained by the process of claim 1.  It unclear exactly how the steps of mixing, separating, decreaming, adjusting, removing, concentrating, and isolating as described in claim 1 impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Additionally, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Further, claims 8-13 and 15 include limitations that pertain to characteristics of the rapeseed protein isolate.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      for composition claims.
Claims 8-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Logie et al. WO 2010003245 (hereinafter “Logie”).
With respect to claims 8-13 and 15, Logie discloses the canola protein isolate has a high protein content, in excess of about 90 wt% protein on a dry weight basis.  The isolate contains both albumin (napin) and globulin (cruciferin) protein fractions. The 
Additionally, the method of Logie is substantially similar to the process recited in claim 1.  Logie discloses a process comprising the steps of solubilizing proteinaceous material from canola oil seed meal (rapeseed oil meal), such as meal obtained from cold oil extrusion methods of canola oil seed (cold-pressed), in a sodium chloride solution at a temperature of from about 5⁰C to about 75⁰C (step i), separating the residual meal from the aqueous phase and defatting the solution by centrifugation and/or filtration (steps ii and iii), adjusting the pH of the aqueous protein solution to a range of about 5 to about 6.8 by using any convenient acid (step iv), adding calcium chloride solution to the aqueous protein solution following the separation from the meal and prior to concentrating the solution which causes the formation of a precipitate (step iv), removing the precipitate from the protein solution (step v), concentrating the aqueous protein solution with ultrafiltration or diafiltration and subjecting the concentrated protein solution to a diafiltration step using water (step vi), and drying the concentrated and diafiltered protein solution to obtain a canola protein isolate (step vii).  The isolate is low in phytic acid content, generally less than about 1.5% by weight (Abstract; and paragraphs [0008], [0011], [0012], [0024]-[0026], [0030], [0034], [0037], [0040], [0051], [0052], [0056]-[0058], [0061], and [0062]).
Since the rapeseed protein isolate is similar to the canola protein isolate disclosed by Logie, as set forth above, claims 8-13 and 15 are unpatentable.  Further the steps recited in claim 1 do not appear to produce a materially different product from the prior art.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Logie et al. WO 2010003245 (hereinafter “Logie”).
With respect to claims 1 and 3-7, Logie discloses a process comprising the steps of solubilizing proteinaceous material from canola oil seed meal (rapeseed oil meal), such as meal obtained from cold oil extrusion methods of canola oil seed (cold-pressed), in an about 0.05 M to about 0.8 M sodium chloride solution (about 0.3% to about 4.5% of sodium chloride, claim 4) at a temperature of from about 5⁰C to about 75⁰C (step i), separating the residual meal from the aqueous phase and defatting the solution by centrifugation (claim 5) and/or filtration (steps ii and iii), adjusting the pH of the aqueous protein solution to a range of about 5 to about 6.8 by using any convenient acid (step iv), adding calcium chloride solution (claim 6)  to the aqueous protein solution following the separation from the meal and prior to concentrating the solution which causes the formation of a precipitate (step iv), removing the precipitate from the protein solution (step v), concentrating the aqueous protein solution with ultrafiltration or diafiltration and subjecting the concentrated protein solution to a diafiltration step using water (claim 7) (step vi), and drying the concentrated and diafiltered protein solution to obtain a canola protein isolate (step vii).  Logie 
The temperature in step i, sodium chloride content in the salt solution (claim 4), ratio of meal to sodium chloride solution (claim 3), pH in step iv, and phytate level disclosed in Logie overlap the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Logie does not expressly disclose the canola protein isolate comprises 40 to 65% of cruciferins and 35 to 60% of napins and wherein said canola protein isolate has a solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2⁰C. Absent any clear and convincing evidence to the contrary, a canola protein isolate comprising 40 to 65% of cruciferins and 35 to 60% of napins and having solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2⁰C would naturally occur from said method since Logie positively recites all of the claimed process steps, Logie discloses the canola protein isolate contains both albumin (napin) and globulin (cruciferin) protein fractions and the canola protein isolate is soluble at wide pH values (Abstract; paragraphs [0005], [0007], [0009], [0011], and [0063]), and quantities of the cruciferins and napins as well as the solubility of the isolate canola protein are an intended result of the claimed process.  

Response to Arguments
Applicant’s arguments of July 6, 2021 have been fully considered, but they are unpersuasive.
Applicant argues the Office needs to withdraw the 102 rejection which cannot be based on unsubstantiated speculation. The Office has failed to meet the high burden for inherency here, which requires a showing that the unrecited elements are necessarily present (not merely possibly). Further, in a discussion of the differences in process pertinent to the obviousness rejection, below, Logie's membrane treatment screens out napins.  Logie’s process is not similar to the claimed process.  The claimed method and that of Logie is compared in tables provided and they are not “substantially similar”.  While the Office does not have laboratories to test prior art compositions, this does not relieve the Office of its burden to establish a prima facie case. Applicant directly rebutted to the Office's contention that the process is substantially similar. Therefore, for the Office to maintain the rejection, the Office must come up with some other evidence. In re Grose, 592 F.2d 1161, 1167-68, 201 USPQ 75 (CCPA 1979) ("[w]hen the PTO seeks to rely upon a chemical theory, in establishing a prima facie case of obviousness, it must provide evidentiary support for the existence and meaning of that theory.").
Examiner disagrees.  The 35 USC 102/103 rejection above is NOT based on unsubstantiated speculation, and the Office has NOT failed to meet the burden for inherency.  In fact, sufficient support for the rejection has been provided.  As discussed above, Logie discloses the canola protein isolate has a high protein content, in excess of about 90 wt% protein on a dry weight basis.  The isolate contains both albumin (napin) and globulin (cruciferin) protein fractions. The canola protein isolate is soluble at wide pH values (Abstract; paragraphs [0005], [0007], [0009], [0011], [0061], and [0063]).  Additionally, the method of Logie is substantially similar to the process recited in claim 1  Logie, as set forth above, claims 8-13 and 15 are unpatentable.  Further the steps recited in claim 1 do not appear to produce a materially different product from the prior art.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Applicant is reminded that "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  Additionally, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Applicant argues the differences in the process that lead to different isolates are highlighted in the table (claimed invention compared to the examples of Logie) and as follows.  The claimed process at no time requires acidification.  First, the claimed process at no time requires acidification. In contrast, Logie's invention is designed to produce a translucent acid soluble isolate for use in e.g., beverages. This is clear from e.g., [0088] and Exs. 1-4 in Logie (using HCl). As explained below, this necessarily results in Logie's isolate being soluble only in acid. There is no reason from Logie to eliminate the acid treatment because that step is the crux of Logie's invention.  Second, Logie does not adjust the pH at the time of adding the precipitant (e.g., calcium chloride). Logie at paragraph 40 states that following the extraction step (which can be done at high or low pH) the pH is adjusted prior to further processing, i.e., step (a) of 
Examiner disagrees.  Step iv of the claimed invention requires adjusting the pH of the aqueous solution to neutral by adding acid.  Logie, as taught above, successfully teaches this limitation since the reference teaches adjusting the pH of the aqueous solution to about 6.8 using any convenient acid (paragraph [0040]).  Logie teaches adjusting the pH at the time of adding the precipitant (e.g., calcium chloride) since the reference teaches adding calcium chloride solution to the aqueous protein solution following the separation from the meal and prior to concentrating the solution which causes the formation of a precipitate, which is interpreted as adding the calcium chloride solution any time during defatting the solution by centrifugation and/or filtration (step iii), adjusting the pH of the aqueous protein solution to about 6.8 by using any convenient acid (step iv), or removing the precipitate from the protein solution (step v) (paragraph [0012]).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant argues third, Logie's process clarifies that it would not result in the claimed napin/cruciferin concentration. Examples 1 and 2 use, for concentration (Logie step (c)), a PES membrane having a molecular weight cut off of 100,000 daltos. Logie 
Examiner disagrees.  Contrary to Applicant’s belief, the teachings of Logie are not limited to the examples or preferred embodiments.  Although examples 1 and 2 of Logie teach a molecular weight cut off of 100,000 daltons, Logie is not limited to this cut-off since the reference also teaches the concentration step may be effected in any convenient manner such as by employing any convenient selective membrane technique using membranes with a suitable molecular weight cut-off, and one of ordinary skill in the art would understand from the teachings of Logie to select the appropriate molecular weight cut off to ensure retention of a significant portion of the rapeseed protein in solution, including globulin (cruciferin) and albumin (napin) proteins (paragraphs [0001], [0005], [0006], [0011], [0042], [0046], and [0062]).  Additionally, while Logie requires two concentrating steps (paragraphs [00010] and [0014]), the reference is not limited to this embodiment of multiple concentration steps since Logie also teaches a concentration step after the removal of the precipitate (paragraph [0016]).   Disclosed examples and preferred embodiments do not constitute a teaching In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicant argues in addition to the differences in the process, Logie fails to provide a reason to start with cold pressed canola meal extract. Logie states that the canola meal "may be any canola meal resulting from the removal of canola oil from canola oil seed with varying levels of non- denatured protein, resulting, for example, from hot hexane extraction or cold oil extraction." [0024]. This is in contrast to the present invention which requires use of cold-pressed meal for extraction, i.e., mild extraction. Logie does not even disclose how the starting canola meal was prepared in the examples. 
Examiner disagrees with Applicant’s interpretation of Logie.  Logie positively recites “the canola meal may be any canola meal resulting from the removal of canola oil from canola oil seed with varying levels of non-denatured protein, resulting, for example, from hot hexane extraction or cold oil extrusion” (vs. extraction as indicated by the Applicant) (paragraph [0024], emphasis added).  Given that it is well understood that extrusion is interpreted as including pressure/pressing, the cold oil extrusion taught in Logie successfully meets the claimed limitation of cold-pressed rapeseed oil.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson,
Applicant argues the isolates in Logie are different from those claimed-Logie's isolates are not soluble over the claimed pH range. Logie's isolates do not have the recited solubility. Claim 8 requires that the rapeseed has a solubility in water at ambient temperature over a pH range of 3- 10. In contrast, Logie's isolate is soluble only in acid (low pH) 2-5, and is suitable for use in carbonated beverages: This acid solubility is both claimed in Logie (repeated acidification step) (and was repeatedly relied on by Logie during prosecution). From this teaching, there is no basis to assume that Logie's isolate meets the claim limitation of being 88% soluble in water over a pH of 3-10 such as to warrant an anticipation rejection. Moreover, the proteins in Logie must necessarily be different if they are only soluble in acidic aqueous solution (low pH).  The Office's contention that the solubility ranges overlap at the low end (e.g., pH 3-5) means that there is a prima facie case of obviousness is incorrect as the claim requires solubility over the entire claimed range which Logie clearly fails to disclose. The Office cannot on the one hand cite the "background" paragraphs that do not allegedly recite the properties of Logie's isolates for the premise that the isolate is soluble at wide pH values [0005], [0007], but then ignore the repeated statements in Logie that the isolates are soluble in acidic aqueous environments. As shown above, paragraphs [0009] and [0011] of Logie do not support the Office's view that Logie's isolates are soluble over a wide range of pHs.  The claimed isolates have different physical properties than Logie's isolates. The claimed isolate is also different from that of Logie as it has different physical properties. In the prior response, Applicant pointed out that the conductivity of the isolate compared to the claimed isolate was different (claim 11). Logie discloses an isolate with a conductivity of 15-25 mS (15,000-25,000 pS). [0010], which is indisputably 
Examiner disagrees.  As previously discussed, Logie is not limited to the examples or the preferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
As discussed above, Logie teaches the canola protein isolate is soluble at wide pH values (paragraphs [0007], [0009], and [0063]).  Additionally, the method of Logie is substantially similar to the process recited in claim 1 (Abstract; and paragraphs [0008],  Logie, as set forth above, claims 8-13 and 15 are unpatentable.  Further the steps recited in claim 1 do not appear to produce a materially different product from the prior art.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  While Logie may not expressly disclose the features and characteristics as presently claimed, Applicant is reminded "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793